983 F.2d 1056
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter Edward HALL, Plaintiff-Appellant,v.Sewall SMITH, Warden, Maryland Penitentiary;  James Sanders,Assistant Warden, MCAC;  Maurice Middleton, 8-4Shift Commander, MCAC, Defendants-Appellees.
No. 92-6812.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 16, 1992Decided:  January 15, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-162-S)
Walter Edward Hall, Appellant Pro Se.
Timothy James Paulus, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, NIEMEYER, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Walter Edward Hall appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hall v. Smith, No. CA-92-162-S (D. Md. July 7, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Hall seeks, for the first time on appeal, injunctive relief from this Court to intervene in MCAC's internal operations regarding pre-trial detainees.  This Court should not consider new issues on appeal unless the error is plain or if refusal would result in the denial of fundamental justice.   Stewart v. Hall, 770 F.2d 1267, 1271 (4th Cir. 1985).  The present claim does not warrant such review